


109 HR 5717 IH: Education Assessment Technical

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5717
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Kirk (for himself
			 and Mr. Rothman) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to clarify Federal requirements under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Education Assessment Technical
			 Corrections Act.
		2.Highly qualified
			 teachers
			(a)Extension of
			 deadline to satisfy requirements relating to highly qualified
			 teachersSection 1119(a) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(a)) is
			 amended—
				(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking As part
			 and inserting Except as provided in paragraph (4), as
			 part;
				(2)in paragraph (3),
			 by striking As part and inserting Except as provided in
			 paragraph (4), as part; and
				(3)by
			 adding at the end the following new paragraph:
					
						(4)Exception for
				hard to staff areasIn the case of a teacher who is teaching in a
				geographic area that the State educational agency or local educational agency,
				as appropriate, has determined to be a hard to staff area, such State
				educational agency or local educational agency shall ensure that such teacher
				has—
							(A)not later than the
				end of the 2006–2007 school year, satisfied not less than 80 percent of the
				requirements to be highly qualified; and
							(B)not later than the
				end of the 2007–2008 school year, is highly
				qualified.
							.
				(b)High objective
			 uniform State standard of evaluation (HOUSSE)Section
			 9101(23)(C)(ii)(IV) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801(23)(C)(ii)(IV)) is amended by inserting , except as provided
			 in paragraph (4) of section 1119(a), after is.
			3.Adequate yearly
			 progress
			(a)Measurement over
			 more than one yearSection 1111(b)(2)(I)(i) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(I)(i)) is amended by
			 striking if the percentage of students in that group and all
			 that follows through ; and and
			 inserting
				
					if—(I)the percentage of students in that group
				who did not meet or exceed the proficient level of academic achievement on the
				State assessments under paragraph (3) for that year decreased by 10 percent of
				that percentage from the preceding school year and that group made progress on
				one or more of the academic indicators described in subparagraph (C)(vi) or
				(vii); or
					(II)that group meets or exceeds the proficient
				level of academic achievement on the State assessments under paragraph (3) in
				the immediately preceding year;
				and
					.
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect and
			 apply beginning with the first academic year that begins after the date of the
			 enactment of this Act.
			(c)Limited English
			 proficient students and children with disabilitiesNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Education shall submit to Congress a report containing recommendations for
			 increasing the percentage of limited English proficient students (as defined in
			 section 9101(25) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801(25)) and children with disabilities (as defined in section 602(3)
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)) who meet
			 or exceed the State’s proficient level of academic achievement on the State
			 assessments under paragraph (3) of section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)).
			(d)Individualized
			 education programSection 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 is amended by adding at the end the following
			 new subparagraph:
				
					(L)Students with
				disabilitiesIn the case of a
				student with a disability, a student may be tested at the student’s
				instructional level, rather than grade level, provided that the assessments
				from year to year test the student’s knowledge of an increasing breadth and
				level of difficulty to the State’s content standards. Academic assessment shall
				be determined in accordance with the student’s individualized education
				program, and, with parental permission, that assessment shall be applied in
				determining adequate yearly progress for the school and the district concerned.
				A student’s individualized education program may not allow testing at the same
				instructional level year after
				year.
					.
			(e)Single count of
			 studentsSection 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 is further amended by adding at the end the following new
			 subparagraph:
				
					(M)Single count of
				studentsIn meeting the definition of adequate yearly progress
				under subparagraph (C), a State may allow students counted in two or more
				groups described in subparagraph (C)(v)(II) to be counted as an equal fraction
				of one for each such
				group.
					.
			(f)Nuanced
			 sanctionsSection 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 is further amended by adding at the end the following new
			 subparagraph:
				
					(N)Nuanced
				sanctionsWhen a school is not making adequate yearly progress by
				reason of a very small group of students (4 or fewer), the sanctions under
				subparagraph (A)(iii) shall provide, as a first step, not that the school is
				designated needs improvement but that the school redirect a
				portion of its funds under this Act to address the particular needs of that
				group.
					.
			
